Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 1 of 7 PageID: 14



NOT FOR PUBLICATION

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

BRANDON L. JOHNSON,           :
                              :            Civil No. 20-9933(RMB-SAK)
               Plaintiff,     :
                              :
          v.                  :                 OPINION
                              :
                              :
WARDEN OF CAMDEN COUNTY       :
CORRECTIONAL FACILITY, et al.,:
                              :
               Defendants.    :
                              :


BUMB, District Judge:

      Plaintiff Brandon L. Johnson, a pretrial detainee confined at

Camden   County    Correctional   Facility     (“CCCF”)   in    Camden,      New

Jersey, seeks to bring this civil action in forma pauperis under

28 U.S.C. § 1915. Based on his affidavit of poverty and the absence

of three qualifying dismissals under 28 U.S.C. § 1915(g), the Court

will grant Plaintiff's application to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(a), and order the Clerk of the Court

to file the Complaint.

      At this time, the Court must review the Complaint pursuant to

28   U.S.C.   §   1915(e)(2)(B)   to   determine   whether     it   should   be

dismissed as frivolous or malicious, for failure to state a claim

upon which relief may be granted, or because it seeks monetary

relief from a defendant who is immune from such relief.

                                       1
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 2 of 7 PageID: 15



I. DISCUSSION

        A.     Complaint

        Plaintiff alleges that he suffered from boils and that medical

staff     at   CCCF     delayed       testing     him,    resulting       in   Plaintiff

contracting          MRSA.    (Compl.,    Dkt.      No.    1.)    Plaintiff       alleges

malpractice and asserts jurisdiction under 42 U.S.C. 1983, for his

claims against unidentified medical staff and the warden of CCCF.

(Id.)

        B.     Standard for Sua Sponte Dismissal

        “The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App'x 120,

122 (3d Cir. 2012). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly,       550     U.S.    544,    570    (2007)).      “A    claim     has    facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

at 556.)

        “[A]   court     must    accept      as   true    all    of   the   allegations

contained in a complaint.” Id.                    A court need not accept legal

                                              2
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 3 of 7 PageID: 16



conclusions   as    true.   Id.   Legal   conclusions,    together    with

threadbare recitals of the elements of a cause of action, do not

suffice to state a claim. Iqbal, 556 U.S. at 678. Thus, “a court

considering a motion to dismiss can choose to begin by identifying

pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. at 679. “While legal

conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id. If a complaint can be

remedied by an amendment, a district court may not dismiss the

complaint with prejudice, but must permit the amendment. Grayson

v. Mayview State Hospital, 293 F.3d 103, 108 (3d Cir. 2002).              A

court must liberally construe a pro se complaint. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

     C.    Claims Under 42 U.S.C. § 1983

     A plaintiff may have a cause of action under 42 U.S.C. § 1983

for violations of his constitutional rights. Section 1983 provides

in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for redress
           ....



                                     3
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 4 of 7 PageID: 17



Thus, to state a claim for relief under § 1983, a plaintiff must

allege, first, the violation of a right secured by the Constitution

or    laws   of    the     United   States       and,   second,   that   the   alleged

deprivation was committed or caused by a person acting under color

of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v.

Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

       Plaintiff describes himself as a “county prisoner,” and it is

unclear whether he is a pretrial detainee or a convicted and

sentenced state prisoner. (Compl. ¶1b, Dkt. No. 1.) Whether he is

a pretrial detainee, in which case the Due Process Clause of the

Fourteenth Amendment governs his claim of inadequate medical care,

or a convicted and sentenced state prisoner, in which case the

Eighth Amendment governs his claim of inadequate medical care, the

same standard applies. See Miller v. Steele-Smith, 713 F. App'x

74, 76 n.1 (3d Cir. 2017) (citing Natale v. Camden Cty. Corr.

Facility, 318 F.3d 575, 581-82 (3d Cir. 2003)). “To succeed on an

Eighth [or Fourteenth] Amendment medical care claim, ‘a plaintiff

must   make    (1)     a   subjective    showing        that   the   defendants   were

deliberately indifferent to [his or her] medical needs’ and (2) an

objective showing that ‘those needs were serious.’” Id. at 78

(quoting Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d

Cir. 2017) (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999)). A prison official is deliberately indifferent when he/she

(1)    knows      of   a    prisoner’s   need       for    medical    treatment   but

                                             4
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 5 of 7 PageID: 18



intentionally refuses to provide it; (2) delays necessary medical

treatment based on a non-medical reason; or (3) prevents a prisoner

from receiving needed or recommended medical treatment.” Miller,

713 F. App'x at 79 (quoting Rouse, 182 F.3d at 197.) “[A] plaintiff

cannot    show    deliberate     indifference        simply    by    demonstrating

negligence in addressing a medical condition or a disagreement

over the course of treatment received.” Id. (quoting Durmer v.

O’Carroll,   991    F.2d   64,    67   (3d    Cir.    1993)    (explaining     that

deliberate indifference requires something “more than negligence”)

(additional citations omitted).

     Plaintiff fails to state an Eighth or Fourteenth Amendment

inadequate medical care claim against the unidentified medical

staff at CCCF because he has alleged negligence in treating his

condition.   Unless    Plaintiff       can    plead    facts    indicating     that

medical   staff    delayed     treating      his   condition        for   nonmedical

reasons, delay in treatment does not rise to the level of a

constitutional violation. The same is true for Plaintiff’s claim

against the warden. There are, however, additional reasons why

Plaintiff’s § 1983 claim against the warden, based on the fact

that he oversees CCCF, fails to state a claim. Under Section 1983,

“each Government official, his or her title notwithstanding, is

only liable for his or her own misconduct.” Iqbal, 556 U.S. at

677. Thus, “‘[t]here are two theories of supervisory liability,’

one under which supervisors can be liable if they ‘established and

                                        5
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 6 of 7 PageID: 19



maintained a policy, practice or custom which directly caused [the]

constitutional harm,’ and another under which they can be liable

if they ‘participated in violating plaintiff's rights, directed

others to violate them, or, as the person[s] in charge, had

knowledge of and acquiesced in [their] subordinates' violations.’”

Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)

(quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004) (second alteration in original)).

Plaintiff    has     not   alleged    any    facts   to    establish   personal

involvement of the warden of CCCF in a constitutional violation.

      D.    Medical Malpractice Claim under New Jersey Tort Claims
            Act

      Federal   courts     are   courts     of   limited   jurisdiction,   with

original jurisdiction over cases that “‘aris[e] under” federal law

… and cases in which the amount in controversy exceeds $ 75,000

and there is diversity of citizenship among the parties….” Home

Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746, reh'g

denied, 140 S. Ct. 17 (2019)). This Court lacks jurisdiction over

medical malpractice claims that arose in the State of New Jersey,

absent diversity jurisdiction. A federal court, at its discretion,

may exercise supplemental jurisdiction over state law claims if

the plaintiff has also raised a related claim under federal law.

See   28    U.S.C.    §    1367(a).   The    Court    declines   to    exercise




                                        6
Case 1:20-cv-09933-RMB-SAK Document 2 Filed 04/27/21 Page 7 of 7 PageID: 20



supplemental jurisdiction over Plaintiff’s medical malpractice

claims because he fails to state a claim under Section 1983. 1

II.   CONCLUSION

      The Court will grant Plaintiff’s IFP application. Pursuant to

28 U.S.C. § 1915(e)(2)(B), the Court will dismiss the Complaint

without   prejudice     and    decline     to   exercise     supplemental

jurisdiction over Plaintiff’s state law claims.



An appropriate order follows.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




1 The New Jersey Tort Claims Act governs personal injury claims,
including medical malpractice, brought against public entities
and employees. N.J. Stat. Ann. § 59:1.1 et seq.
                                     7
